Citation Nr: 0606356	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 as a child 
of a Vietnam veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The appellant is the son of the veteran, who served from 
March 1966 to March 1968, including in Vietnam from September 
1966 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In a letter dated in 
January 2005, the appellant's representative indicated that 
the appellant was withdrawing his request for a hearing 
before a Board Judge at to this matter.  


FINDING OF FACT

There is no competent evidence that the appellant has spina 
bifida.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran have not been met.  
38 U.S.C.A. §§ 1805, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.814 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the appellant received proper 
notification in May 2002, prior to the initial unfavorable 
agency decision dated in December 2002.  VA fully notified 
the appellant of what is required to substantiate his claim 
in the letter, and in the December 2003 statement of the case 
(SOC).  Together, the letter and the SOC provided the 
appellant with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the appellant that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  Additionally, the 
appellant was requested to submit any evidence in his 
possession.  No other evidence was identified or submitted by 
the appellant.  In fact, the appellant failed to respond 
altogether.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes private medical 
records, service records, and statements from the veteran.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Analysis

The veteran asserts that his son, appellant, is entitled to 
disability benefits for spina bifida.  VA shall pay a monthly 
allowance, based upon the level of disability, to or for a 
child who has been determined to be suffering from spina 
bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. 
§ 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any 
form and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The 
Board notes that spina bifida is the only birth defect that 
warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2005); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the evidence demonstrates that the 
veteran served in Vietnam from September 1966 to July 1967.  
The veteran is therefore a "Vietnam veteran" under 38 
C.F.R. § 3.814(c)(1).  However, the record fails to establish 
that the appellant currently has spina bifida, or  that he 
was born with spina bifida.

The private medical records showed that the appellant was 
born in November 1979. Examination reports soon after birth 
reveal that the veteran was small for gestational age.  
Newborn Physical and History Record indicated that discharge 
examination revealed deep pilonidal dimple (closed).  
Clinical notes indicated that physicians gave instructions to 
his parents in cord care and how to keep the pilonidal dimple 
clean.  There appears to be no diagnosis of spina bifida or 
any form of spina bifida at birth from these records.  

In his claim, appellant's mother indicated that she was told 
that the appellant had an abnormal coccyx and that this was a 
mild form of spina bifida.  Indeed, medical records from the 
Mayo Clinic dated in March 1993 indicated that the appellant 
was seen for an opinion regarding mild spina bifida.  Recent 
ultrasound over the lower back showed abnormal coccyx.  The 
diagnosis was multiple congenital anomalies syndrome.  
Examination of the back revealed no curvature, but a sacral 
dimple with bony prominence and superficial skin irritation.  

As for whether the appellant does, in fact, have mild spina 
bifida or any other manifestation of spina bifida, an April 
1993 examination report from the Mayo Clinic addressed this 
question.  In the report, the examiner indicated that MRI of 
the lumbar spine was negative and there was no evidence of a 
bony abnormality.  The spinal cord was in the normal position 
of the conus and there was no evidence for tethered cord or 
lipoma.  There was an appendage attached to the last 
sacrovertebrae, which was responsible for the swelling that 
the appellant experienced in a recent sledding incident.  A 
recommendation for the removal of the appendix for cosmetic 
reasons was offered, but declined by the appellant.  In 
short, there appeared to be no clinical evidence on 
examination to support a finding of mild spina bifida or any 
manifestation of spina bifida.

Medical records from St. Joseph's Hospital dated from May 
2003 through July 2003 also did not demonstrate any findings 
of spina bifida or manifestation of spina bifida.  
Examination in May 2003 of the cervical spine demonstrated no 
evidence of an acute process or instability of the anterior 
subluxation.  CT scan of the cervical spine noted congenital 
fusion of the C2 and C3 vertebral bodies along with a 
hypoplastic left first rib and fusion of the right first and 
second ribs; slight posterior angulation of the odontoid of 
indeterminate significance and; ossification of the styloid 
processes to the level of the hyoid bone.  Findings were said 
to raise suspicion of eagle syndrome and dysphasia.  

In summary, there is no competent medical evidence showing 
demonstrating spina bifida.  While evaluation at the Mayo 
Clinic was done for the purpose of determining whether 
appellant had mild spina bifida, clinical findings did not 
support any diagnosis of spina bifida or manifestation of 
spina bifida.  The Board recognizes that the appellant's 
mother claims that he has spina bifida, however, there is no 
diagnosis of any manifestation of spina bifida or evidence 
demonstrating a manifestation of spina bifida at birth.  As 
such, the appellant's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to benefits under 38 U.S.C. § 1805 as a child of 
a Vietnam veteran born with spina bifida is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


